Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifton F. Richardson on August 26, 2022.
The application has been amended as follows: 
Withdrawn claim 15 is cancelled.
Claim 1 is rewritten as: 
- - A roll of film, comprising:
a multilayer birefringent reflective polarizer having a pass axis that varies along a
crossweb direction;
wherein the multilayer birefringent reflective polarizer includes two or more optical packets, each optical packet comprising a plurality of alternating layers of a birefringent layer and an isotropic layer, wherein the alternating layers are alternating micro-layers;
wherein the birefringent layer of the multilayer birefringent reflective polarizer 
includes polyethylene naphthalate or a copolymer including polyethylene naphthalate and polyethylene terephthalate monomers; 
wherein the pass axis of the multilayer birefringent reflective polarizer varies by
no more than about 1.5 degrees across a full crossweb width of the roll of film;
wherein the full crossweb width is greater than 27 inches; and
wherein the multilayer birefringent reflective polarizer is environmentally stable such that it has a contrast ratio of at least 200:1 after the roll of film is exposed to 90% relative humidity at 65°C for 500 hours. - -.
Claim 2 is rewritten as: 
- -The roll of film of claim 1, wherein has a linear layer profile.- -.
5.	Claim 8 is rewritten as:
- - A method of forming a roll of film 
providing a polymeric multilayer web including alternating layers of a layer
capable of developing birefringence including polyethylene naphthalate or a copolymer
including polyethylene naphthalate and polyethylene terephthalate monomers, and an
isotropic layer;
heating the polymeric multilayer web beyond the glass transition temperature of
the isotropic layer;
tentering the polymeric multilayer web to form a multilayer birefringent reflective polarizer such that the layer capable of developing birefringence develops birefringence and becomes a birefringent layer; 
after tentering, controlling the instantaneous change in machine direction tension
of the multilayer birefringent reflective polarizer such that the pass axis of the multilayer birefringent reflective polarizer varies by no more than about 1.5 degrees across a full crossweb width of the multilayer birefringent reflective polarizer, and the full crossweb width is greater than 27 inches; and
	winding the multilayer birefringent reflective polarizer into the roll of film;
	wherein the multilayer birefringent reflective polarizer includes at least two optical packets, each optical packet including a plurality of alternating layers of a birefringent layer and an isotropic layer, the alternating layers being alternating micro-layers,
wherein the multilayer birefringent reflective polarizer is environmentally stable such that it roll of film 
6.	Claim 9 is rewritten as: 
- - The method of claim 8, wherein tentering includes tentering on a linear tenter, and controlling the instantaneous change in machine direction tension of the multilayer birefringent reflective polarizer includes limiting crossweb relaxation after tentering.- -.
7.	Claim 10 is rewritten as: 
- -The method of claim 9, wherein limiting crossweb relaxation after tentering means the crossweb width is reduced by no more than 1%, [[—]] not including edge trimming, [[—]] before quenching. - -.


8.	Claim 11 is rewritten as: 
- - The method of claim 9, wherein limiting crossweb relaxation after tentering means the crossweb width is reduced by no more than 0.5%, [[—]] not including edge trimming, [[—]] before quenching.- -.
9.	Claim 12 is rewritten as: 
- - The method of claim 8, wherein tentering includes tentering on a parabolic tenter, and controlling the instantaneous change in machine direction tension of the multilayer birefringent reflective polarizer includes providing a gap of at least
3 inches in a machine direction between an end of rails of the parabolic tenter and a
beginning of rails of an isolated takeaway mechanism. - -.

REJOINDER
Claims 1-7 of Group I, are directed to an allowable product (claims 1-5) and a process of assembling a display using the allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8-14 of Group II, directed to the process of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 15 of Group III, directed to the invention of processing a polymeric web, does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on June 2, 2022, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2008/0151371, fails to fairly teach or suggest, even in view of KR 20170009614 and US 2012/0121824, the roll of film comprising the multilayer birefringent reflective polarizer including the specific combination of laminate structure, layer functions, compositions and optical properties, and laminate durability; the method of assembling a display from it; and the method of making it, as amended above.  
CN 110799332 B is a family member that issued as a patent.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782